FILED
                           NOT FOR PUBLICATION                                MAR 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10236

              Plaintiff - Appellee,              D.C. No. 2:10-cr-01296-ROS-1

  v.
                                                 MEMORANDUM*
GARY LEE LARGE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Roslyn O. Silver, Senior District Judge, Presiding

                            Submitted March 9, 2015**
                             San Francisco, California

Before: WALLACE, M. SMITH, and WATFORD, Circuit Judges.

       Gary Large appeals from his jury conviction of six counts of making a false

statement in connection with the acquisition of a firearm, one count of conspiracy

to make a false statement in connection with the acquisition of a firearm, and one


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
count of possession of a firearm with an obliterated serial number. Large claims

that there was insufficient evidence at trial to convict him of these offenses, and

claims that the jury instructions for possession of a firearm with an obliterated

serial number were given in error. Because the parties are familiar with the facts

and procedural history of this case, we repeat only those facts necessary to resolve

the issues raised on appeal. We affirm.

      “We review de novo the district court's denial of a motion for judgment of

acquittal based on insufficient evidence.” United States v. Ruiz-Lopez, 749 F.3d

1138, 1141 (9th Cir. 2014) (internal citation omitted). Additionally, “we view the

evidence in the light most favorable to the prosecution, and then determine whether

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. Using this standard, we hold that there was

sufficient evidence for a reasonable trier of fact to find Large guilty of making

false statements in connection with the acquisition of firearms, conspiracy to make

a false statement in connection with the acquisition of a firearm, and possession of

a firearm with an obliterated serial number. On multiple firearms transfer records,

Large listed addresses other than his current residential address, and he claimed

that he was the "actual transferee/buyer" of the guns, despite the fact that he did not

have the means to acquire dozens of guns for himself. The jury also heard


                                          2
testimony that Large and neighbors at his apartment complex had agreed to

participate in a gun-buying scheme. Finally, the jury heard testimony from

Salvador Resa from which it could reasonably conclude that Large himself had

removed the serial number from the firearm at issue in Count 8.

      “We review a complaint regarding jury instruction for plain error where a

defendant neither proposed nor objected to a jury instruction.” United States v.

Lopez, 477 F.3d 1110, 1113 (9th Cir. 2007) (internal citation omitted). “[B]efore

an appellate court can correct an error not raised at trial, there must be (1) error, (2)

that is plain, and (3) that affect[s] substantial rights. If all three conditions are met,

an appellate court may then exercise its discretion to notice a forfeited error, but

only if (4) the error seriously affect[s] the fairness, integrity, or public reputation of

judicial proceedings.” Johnson v. United States, 520 U.S. 461, 466-67 (1997)

(internal quotations and citations omitted). Large has failed to meet this standard

as the district court’s jury instructions for possession of a firearm with an

obliterated serial number were not erroneous. The district court followed this

circuit's model instructions, which required the jury to find that Large knew the FN

pistol's serial number was obliterated.

      AFFIRMED.




                                            3